Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a final Office Action in response to a non-final Office Action reply filed 8/10/22 in which claim 1 was amended and claim 8 was canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 depends from canceled claim 8 and recites the limitation "the block composite index".  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to define the block composite index earlier in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Schumacher et al (US 8827684, already of record) in view of Mohanty et al (“Composites from renewable and sustainable resources: Challenges and innovations”, 2 November 2018, Science 362, 536-542) and further in view of Eagan et al (“Combining polyethylene and polypropylene: Enhanced performance with PE/iPP multiblock polymers”, 24 February 2017, Science 355, 814-816).
Schumacher et al teach a method of additive manufacturing comprising, (i) providing a thermoplastic material (col 1 lns 19-27), (ii) heating and dispensing said thermoplastic material through a nozzle to form an extrudate deposited on a base, (iii) moving the base, nozzle or combination thereof while dispensing the thermoplastic material so that there is horizontal displacement between the base and nozzle in a predetermined pattern to form an initial layer of the material on the base, and (iv) repeating steps (ii) and (iii) to form a successive layer of the material adhered on the initial layer to form an additive manufactured part (col 1 lns 49-63).
Though Schumacher et al teach using a printhead which applies layers of thermoplastic (e.g. ABS, HDPE, PLA, PVA) a metal or metal containing carrier, or polymers and composites that are doped with wood and carbon nano-tubes to create models, prototypes, patterns, and production parts (see citation above), Schumacher et al do not teach providing a thermoplastic material comprised of an olefin block copolymer, wherein the olefin block copolymer is comprised of isotactic polypropylene blocks and polyethylene rich blocks.
However, in a related field of endeavor pertaining to composite materials, Mohanty et al teach providing a thermoplastic material comprised of an olefin block copolymer, wherein the olefin block copolymer is comprised of isotactic polypropylene blocks and polyethylene rich blocks (pg 3 col 3 “The successful compatibilization of polymer matrices that allows a good balance of properties can be achieved by using block copolymers…(Fig. 3A, i).” and pg 6 col 2 “3D printing, also known as additive manufacturing, can widely be used in sustainable composite manufacturing…by traditional composite manufacturing technologies.”) and Eagan et al teach enhanced performance with PE/iPP multiblock polymers (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schumacher et al with those of Mohanty et al and Eagan et al by using a thermoplastic material comprised of an olefin block copolymer, wherein the olefin block copolymer is comprised of isotactic polypropylene blocks and polyethylene rich blocks in order to make use of recycled plastic materials and advance a key global sustainability goal as suggested by Mohanty et al ([Abstract]).
Claims 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher et al (US 8827684, already of record) in view of Mohanty et al (“Composites from renewable and sustainable resources: Challenges and innovations”, 2 November 2018, Science 362, 536-542) in view of Eagan et al (“Combining polyethylene and polypropylene: Enhanced performance with PE/iPP multiblock polymers”, 24 February 2017, Science 355, 814-816) and further in view of Hu et al (US 9511567, already of record).
The previous combination teaches the invention as discussed above.
The previous combination does not teach the isotactic polypropylene blocks are from 10% to 90% by mole of the olefin block copolymer with the remaining balance being the polyethylene rich blocks; the isotactic polypropylene blocks are from 30% to 70% by mole with the remaining balance being the polyethylene rich blocks; the polyethylene rich blocks on average are comprised of at least 60% by mole ethylene with the balance being propylene; polyethylene rich blocks on average are comprised of at least 70% by weight ethylene with the balance being propylene; and the block composite index is 0.2 to 0.8.
However, in a related field of endeavor pertaining to polyolefin-based layers, Hu et al teach the block copolymer comprises from 5 to 95 weight percent crystalline ethylene blocks (CEB) and 95 to 5 wt percent crystalline alpha-olefin blocks (CAOB) (col 12 lns 33-36) and since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.  Also, Hu et al teach the polyethylene rich blocks on average are comprised of at least 90% by mole ethylene with the balance being propylene (col 9 lns 26-35 and col 10 lns 1-5); and the block composite index is 0.3 to 0.7 (col 12 lns 48-50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hu et al with those of the previous combination by using Hu et al’s block copolymer parameters since the previous combination is silent to such parameters and one would want to use proven parameters in order to ensure success.

Response to Arguments
Applicant's arguments filed 8/10/22 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743